IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



WR-71,404-02



EX PARTE ARTHUR LEE WILLIAMS






ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 354897-B IN THE 208TH DISTRICT COURT
HARRIS COUNTY


 Per Curiam.  		 
 
O R D E R 


 
	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	Applicant was convicted in February 1983 of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Williams v. State, 682 S.W.2d 538 
(Tex. Crim. App. 1984).  The Supreme Court granted certiorari and vacated the judgment on
a voir dire issue.  Williams v. Texas, 479 U.S. 1074 (1987).  This Court remanded the case
to the trial court for a hearing in accordance with Batson v. Kentucky, 476 U.S. 79 (1986). 
This Court then affirmed applicant's conviction and sentence on appeal after remand. 
Williams v. State, 804 S.W.2d 95 (Tex. Crim. App.), cert. denied, 501 U.S. 239 (1991).  
	Applicant's initial application was filed in the convicting court on December 27, 1993. 
We denied relief on this application.  Ex parte Williams, No. AP-76,455 (Tex.Crim.App.
June 13, 2012) (not designated for publication).   Applicant's subsequent application was
filed in the convicting court on November 11, 2005 and was received in this Court on
January 22, 2009.  Applicant presented one allegation in his subsequent application.  After
reviewing the application, the supporting documents, and recent case law, including Miller-El v. Dretke, 545 U.S. 231 (2005), we found that the allegation satisfied the requirements of
Texas Code of Criminal Procedure Article 11.071, § 5.  Therefore, the application was
remanded to the trial court to consider the allegation.  Ex parte Williams, No. WR-71,404-02
(Tex. Crim. App. Apr. 29, 2009)(not designated for publication).     
	On remand, the trial court held an evidentiary hearing.  The trial court adopted the
State's proposed findings of fact and conclusions of law recommending that the relief sought
be denied. 

	This Court has reviewed the record with respect to the allegation made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, we deny relief. 
	IT IS SO ORDERED THIS THE 26th DAY OF SEPTEMBER, 2012.

Do Not Publish